Citation Nr: 0826299	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative joint disease, degenerative disc 
disease, lumbar spinal stenosis, and status post discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a back disability.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on July 24, 2002.  A 
copy of the hearing transcript has been associated with the 
file.

In April 2005, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that chronic back disability had its onset in service, that 
arthritis was manifested within the first post service year, 
or that chronic back disability is otherwise related to the 
veteran's period of active duty.


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated in 
service, and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in April 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In January 2008, the RO 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

There were no manifestations of arthritis or degenerative 
changes within one year after service.  The first indication 
of degenerative changes to the lumbar spine was in May 1991, 
more than 20 years post-discharge.  Thus, the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.

During his January 1966 enlistment examination, the veteran 
reported a 1965 back injury that was the result of a fall.  
The examiner noted that the injury had resolved with no 
sequelae.  The veteran's enlistment examination showed no 
spine abnormalities.  

A review of the veteran's service treatment records shows 
that he reported low back pain in July and August 1966, and 
was diagnosed with hyperlordosis and a slight malalignment of 
the spine.  The records did make reference to a previous back 
injury, and a possible reinjury of the back "in Texas."  
There were no further complaints of back pain during service, 
and the veteran's April 1969 separation examination was 
negative for back disorders.

Post-service medical evidence shows that the veteran injured 
his back in late 1974 or early 1975, having fallen 14 feet 
from the roof of a house while removing snow.  He reported to 
St. Mary's Hospital in Duluth, Minnesota, where his physician 
noted "marked tilt of this back, the right pelvis ... lower 
than the left and the back had compensatory scoliosis."  
There was also bilateral paraspinal muscle spasm and pain 
radiating down the right leg.  A lumbar spine X-ray showed 
slight anterior osteophyte formation; myelogram was 
"essentially negative."  

The veteran sustained a second back injury, possibly in 1975 
or 1976, during his employment with Minnesota Power and 
Light.  After complaints of severe pain for several years, a 
laminectomy was performed in January 1979, and the veteran 
was found to have a significantly herniated disc.  

Clinical notes from 1991 to present reflect further treatment 
and evaluation of low back problems.  The diagnoses now 
include degenerative disc disease, degenerative joint 
disease, and lumbar lordosis.  

In May 2001, a private etiology opinion was submitted by 
R.J.W., a nurse practitioner, who noted that he had been 
treating the veteran's back pain for several years.  He 
indicated that he had reviewed the veteran's service medical 
records and that, in his opinion, there was a "strong 
correlation" between the veteran's present back pain and his 
in-service back complaints.  The veteran's post-service back 
injuries were not discussed.  

The veteran received a VA examination in August 2004.  The 
examiner, an orthopedic surgeon, noted that the claims folder 
had been reviewed.  The veteran was examined and found to 
have limited motion in the spine.  X-rays showed degenerative 
disc disease with anterior lateral osteophytes.  L5-S1 
interspace was "very narrowed and nearly obliterated."  
There was mild retrolisthesis at L4-5 and narrowing of the 
L4-5 disc space posteriorly.  

The veteran's service medical records, including the notation 
of a possible pre-service back injury and the in-service 
complaints of back pain, were noted and discussed, as were 
the two post-service injuries to the veteran's back.  The 
veteran indicated to the examiner that his in-service back 
pain had begun with a slip and fall on ice.  After reviewing 
all of the evidence, the examiner concluded that the 
veteran's back pain originated with his in-service back 
complaints.  The injuries in the 1970s were deemed to be 
"more significant" and the examiner suspected that it was 
those two injuries that had led to the veteran's present disc 
disease and lumbar arthritis; however, he concluded that the 
veteran's present back pain had its onset in service, and 
that the later significant injuries were exacerbations of 
that original injury.  

The same examiner provided a supplemental opinion in February 
2008.  On second review of the veteran's service medical 
records, the examiner came to the conclusion that the 
veteran's low back pain had in fact not had its origin in 
service, but rather began with the pre-service 1965 fall.  
The veteran had advised the examiner that his back trouble 
began with an in-service slip and fall on ice.  On review, 
the examiner found no reference to a slip and fall in 
service, but pointed out that there was a reference to a pre-
service "fall" in 1965.  The examiner concluded that the 
in-service "fall" referenced by the veteran in August 2004 
must in fact be a reference to the 1965 injury.   As a 
result, the examiner amended his previous opinion, finding 
that the veteran's back pain (probably due to strain/sprain) 
began prior to service.  It was added that this resolved and 
that current degenerative disc disease and degenerative joint 
disease of the spine were due to significant post service 
injuries o the spine.  The in-service back pain was deemed 
acute and transitory, with no relation to the veteran's 
current back disability.  It was opined that the post service 
injuries were the cause of the current significant back 
pathology.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board accords greater 
probative weight to the February 2008 VA opinion, which found 
that current back pathology was due to post service injury to 
the spine.  The examiner reviewed the entire record and cited 
to that record in coming to his conclusion.  He is an 
orthopedic surgeon with the necessary expertise to comment on 
the etiology of spinal disease.  It was concluded that the 
sprain/strain existing prior to the post service injuries was 
not significant and that current back pathology was unrelated 
to service.  The August 2004 opinion found that the veteran's 
back pain had its onset in service following a back injury, 
and that the 1970s injuries were exacerbations of that 
original injury.  However, there was no mention of the pre-
service back injury or clarification of what portion of 
current back pathology was related to service.  As the 
subsequent opinion points out, some of the clinical data was 
not reviewed in August 2004.  

In contrast, the February 2008 etiology is based on a more 
thorough review of the record and offers support for the 
opinion offered.  The May 2001 opinion by the nurse 
practioner is also less probative as the examiner only 
mentions reviewing the service treatment records and there is 
no discussion of pre-service or post service back injuries.  
Therefore, the Board finds by a clear preponderance of the 
evidence that chronic back disability is unrelated to 
service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to 
include degenerative joint disease, degenerative disc 
disease, lumbar spinal stenosis, and status post discectomy 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


